DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Species B, and subspecies B’-1 drawn to Claims 8-11, 13, 14, and 18 and cancelation of claims 1-7, 12, and 15-17 in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes that neither of the sub-species B”-1 or B”-2 applies to independent claim 9. Applicant further argues that Species B”-2 is directed to an embodiment in which the CPV cells face the rear face of the secondary plate. However, based on amended claim 9, the CPV cells and the optical concentrators cannot face the rear face of the secondary plate on which the PV cells are mounted (see page 6 of Remarks filed on 02/10/2021). The Examiner wishes to point out that claim 14 requires the CPV cells and the optical concentrators facing the rear surface of the secondary plate. Therefore, based on Applicant’s own remarks that the CPV cells and the optical concentrators cannot face the rear face of the secondary plate based on the elected Invention, claim 14 is withdrawn from further consideration.
In addition, since Group II, drawn to claims 9-11, 13-14, and newly added claim 18, has been elected, claim 8, drawn to non-elected Group I, is withdrawn from further consideration. It is noted that claim 8 is dependent from canceled claim 1. As such claims 9, 10, 11, 13, and 18 are examined in the Office Action.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:


The instant specification recites on Page 14, line 9, “first support plate 156”. This recitation should be changed to “second support plate 156” to be consistent with the rest of the specification and the drawings.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, claim 13 recites the limitation of “second surface of the base plate” in line 3. There is insufficient antecedent basis for this limitation of the claim.  For the purpose of this Office Action said limitation is considered to read on “second face of the base plate” to be consistent with claim 9.
Regarding claim 13, claim 13 recites the limitation of “the front face of the additional plate” in lines 4-5. There is insufficient antecedent basis for this limitation of the claim.  For the purpose of this Office Action said limitation is considered to read on “the front surface of the additional plate” to be consistent with claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Morgan, U.S. Publication No. 2014/0261630 A1 (cited in IDS).
	Regarding claim 9, Morgan teaches a solar panel assembly (Fig.17 and Fig.18) comprising:
A base plate (52; Fig.4 and Fig.5) extending between a first face and a second face [0048];
A plurality of concentrated photovoltaic (CPV) cells (48; Fig.5) mounted on the first face of the base plate (52) [0044];
A plurality of optical concentrators (40; Fig.5 and Fig.17) each facing a respective one of the CPV cells (48); each one of the optical concentrators and the respective one of the CPV cells forming a CPV module for converting direct light into electricity [0044-0045];
A secondary plate (224; Fig.17 and Fig.18) extending between a front face and a second face, the front face of the secondary plate facing the second face of the base plate (52) (note that base plate 52 belongs to module 22 (Fig.17) and its second face is facing the front face of the secondary plate 224); and
A plurality of primary photovoltaic PV cells (Bifacial cells 290; Fig.18, [0074] and see figure below) mounted on the rear face of the secondary plate for converting indirect light into the electricity [0076]. Note that the claim does not require the PV cells being mounted directly on the rear face of the secondary plate.


    PNG
    media_image1.png
    649
    733
    media_image1.png
    Greyscale


Regarding claim 18, Morgan teaches additional PV cells (bifacial cells 290; see figure below) mounted on the front face of the secondary plate 292 [0076], wherein the base plate 52 is fabricated .


    PNG
    media_image2.png
    649
    733
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, U.S. Publication No. 2014/0261630 A1 as applied to claim 9 above, and further in view of Iwasaki et al., JP 2011-233649 (cited in IDS; please refer to the English translation cited in IDS for citations).
Regarding claim 10, Morgan teaches all the claimed limitations as set forth above, but does not specifically teach that additional PV cells mounted on the first face of the base plate (52).
However, Iwasaki et al. teaches a solar cell module (Fig.4C) comprising a substrate (134), corresponding to the claimed “base plate” extending between a front face and a second face, a plurality of condensing unit  solar cell elements (14), corresponding to the claimed “concentrated photovoltaic cells”, a plurality of optical concentrators (12L)  each facing a respective one of the condensing unit solar cell elements (14), and a plurality of non-condensing solar cell units (13), corresponding to the claimed “additional PV cells”, mounted on the first face of the base plate (134). Iwasaki further teaches that such configuration would increase the power conversion efficiency of the module by converting both direct and indirect light into electrical energy so that an efficient power generation can be performed not only in a fine weather but also in a cloudy weather [0004-0005 and 0060]. 
. 
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, U.S. Publication No. 2014/0261630 A1 as applied to claim 9 above, and further in view of Frolov et al., U.S. Publication No. 2010/0170556 A1.
Regarding claims 11 and 13, Morgan teaches all the claimed limitations as discussed above, but does not specifically teach an additional plate extending between a front face and a rear face with additional PV cells mounted to the additional plate, wherein the base plate is at least semi-transparent, the additional plate is positioned beneath the base plate so that the front surface of the additional plate faces the second surface of the base plate and the additional PV cells are mounted on the front face of the additional plate.
However, Frolov teaches a solar cell module (500; Fig.5) by stacking and attaching at least two junction layers 512 and 522, wherein each junction layer (512 and 522) corresponds to an individual PV cell, wherein the solar cell module comprises a first substrate (521), corresponding to the claimed “base plate” extending between a first face and a second face and having a plurality of PV cells 522 mounted on its first face, and an a second substrate (511), corresponding to the claimed “additional plate”, extending between a front surface and a rear surface with additional PV cells 512 mounted on the front surface of the second substrate (511). Frolov teaches that the upper string (520) has a larger bandgap absorber as compared to the cells in the lower string (510), wherein the upper junction facing the light source absorbs the first portion of the light and transmit the rest to the bottom cells [0057-0060]. Frolov 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select a multi-junction photovoltaic module with the same configuration as taught by Frolov (Fig.5) for the photovoltaic module (22; Fig.4 and Fig.17) of Morgan, because a photovoltaic device with multiple semiconductor layers of different band gaps is more efficient, and such configuration would reduce the amount of photon energy being wasted as heat as taught by Frolov [0004]. Note that such modification would result in an additional plate (511) positioned beneath the base plate 521, wherein the base plate is at least semi-transparent (see [0060]) , and the front face of the additional plate 511 faces the second face of the base plate 521, and the additional PV cells 512 are mounted on the front face of the additional plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726